Citation Nr: 0308771	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  96-51 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-operative left sinus condition, residual of shell 
fragment wound, to include entitlement to an extraschedular 
evaluation.

2.  Whether a June 10, 1968, rating decision should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE) in failing to grant service connection for a 
psychiatric disorder, to include organic brain syndrome (OBS) 
with cognitive disorder and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, granted service 
connection for left sinus condition with assignment of a 10 
percent disability rating from February 15, 1968.  This grant 
of service connection was based on a finding that a June 1968 
rating decision had been clearly and unmistakably erroneous 
in failing to grant service connection for this condition.

The veteran has consistently raised the issue of entitlement 
to an extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for his sinus disorder.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the claim 
before the Board has been recharacterized as shown above in 
order to include this issue.

This matter also comes before the Board on appeal from a 
March 2001 rating decision which, in pertinent part, 
concluded that new and material evidence had not been 
submitted to reopen a claim for CUE in the June 1968 rating 
decision to the extent that it failed to grant service 
connection for a psychiatric disorder.  This issue is the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's left sinus condition is characterized by 
subjective complaints of congestion, discharge, and sinus-
related headaches.  

2.  The veteran's left sinus disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for post-operative left sinus condition, residual of 
shell fragment wound, have not been met at any time since 
February 15, 1968.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.20, and 4.97, Diagnostic Code 6512 (1996 and 2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
left sinus disorder.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in November 
2002, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Also, when the Board remanded the left sinus claim 
in October 2001, a discussion was included that notified the 
veteran what was needed to substantiate this claim.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the 
veteran has not referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
sinus claim.  The veteran did not respond to the November 
2002 VCAA letter.  The Board's October 2001 Remand, and that 
letter, notified him that it was of utmost importance that he 
provide information as to where he has been treated for his 
sinus condition.  This information is important because, as 
discussed in more detail below, the issue is the proper 
rating to be assigned since 1968, meaning any treatment 
received since that date is highly relevant evidence.  Since 
he has not provided that information, there is nothing 
further VA can do to assist him.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been provided VA examinations.  There is no objective 
evidence indicating that there has been a material change in 
the severity of his service-connected sinus condition since 
he was last examined four months ago.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with 
particular emphasis on the veteran's contentions; the service 
medical records; the reports of all VA examinations conducted 
between 1968 and 2002; and VA records for outpatient 
treatment between 1969 and 2002.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence in the veteran's 
claims folders is voluminous, but the majority of it concerns 
claims and medical disorders other than the left sinus 
condition.  The Board will summarize the relevant evidence 
where appropriate. 

Schedular rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his sinus disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected disorder is evaluated under 
Diagnostic Code 6512.  Regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including, effective October 7, 1996, the rating criteria for 
evaluating diseases of the nose and throat.  See 61 Fed. Reg. 
46720 through 46731 (September 5, 1996).  The Board notes 
that although other changes were made to 38 C.F.R. § 4.97 
between 1968 and 1996, none of them affected the diagnostic 
code pertinent in this case.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

The RO considered both the old and the new regulations in 
adjudicating this case, and both rating criteria were 
provided to the veteran and his representative.  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a noncompensable disability rating was 
provided for sinusitis with x-ray manifestations only and 
mild or occasional symptoms.  A 10 percent disability rating 
was warranted where the sinusitis was of moderate severity 
with discharge or crusting or scabbing and infrequent 
headaches.  A 30 percent disability rating was warranted 
where the sinusitis was of severe severity with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent disability rating was warranted for post-operative 
sinusitis following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (1996). 

Under the rating criteria for nose disorders in effect from 
October 7, 1996, the general rating criteria for sinusitis 
provides a noncompensable disability rating for sinusitis 
that is detected by x-ray only.  A 10 percent disability 
rating is warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note to the rating criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (2002).

To briefly summarize the facts, an August 1999 rating 
decision found, in part, that a June 1968 rating decision had 
been clearly and unmistakably erroneous in failing to grant 
service connection for a left sinus condition.  The veteran's 
service medical records show that as a result of shell 
fragment wounds to the left eye and frontal sinus, he 
underwent surgery in June 1967 that included partial excision 
of the left frontal sinus.  Service connection was granted 
from February 15, 1968, with assignment of a 10 percent 
disability rating.  

The evidence includes reports of VA examinations conducted 
between 1968 and 2002 and VA records for outpatient treatment 
between 1969 and 2002.  Despite the partial excision of the 
left sinus during service, there is no treatment explicitly 
for sinus-related complaints until the 1990s.  During a 
neurological consultation in April 1975, the veteran reported 
chronic, dull headaches.  He also complained of chronic 
headaches in September 1988.  Upon VA examination in July 
1997, the veteran complained of thick discharge present 
during the winter months.  It was also noted that he had a 
sinus disorder with epistaxis (bleeding from the nose).  
During VA examination in January 2001, the veteran reported 
headaches ever since the in-service injury, typically 2-3 per 
month, lasting from 2-3 hours to several days.  He was able 
to maintain a job with the United States Postal Service from 
1971-1991, when he was fired for missing work.  

During VA examination in December 2002, the veteran reported 
sinus headaches with weather changes, and sinus congestion 
with symptoms worse during the spring months.  He had never 
taken antibiotics, but used over-the-counter medication as 
needed.  A CT scan of the sinuses earlier in 2002 had shown 
mild mucosal thickening in both ethmoids.  Rhinoscopy at that 
time showed no pus, and the diagnosis was mild sinusitis.  
Examination showed no sinus tenderness and no redness or 
discharge.  The examiner reviewed the claims file, including 
service medical records documenting the sinus surgery, and 
concluded the veteran was post left sinus surgery with 
occasional bouts of post-operative sinusitis, described as 
mild.  The examiner also concluded the veteran's headaches 
were a combination of sinus congestion and post-traumatic in 
nature due to the in-service craniotomy, for which he is also 
service-connected.  Regardless, the headaches were described 
as not disabling, and the veteran was described as very 
functional.  The CT scan did not show the left ethmoid sinus 
was any worse than the right, and chronic sinusitis had not 
been diagnosed.

The veteran argues that since service, he has had symptoms 
such as chronic headaches, crusted/frozen mucus, nosebleeds, 
and throat irritation, and that because VA failed to include 
his service medical records in his VA medical file, he has 
been subjected to inappropriate medical treatment and 
medication for these symptoms.  The veteran argues that he is 
entitled to a 50 percent rating, based on the post-operative 
nature of his sinus disorder and his contention that he has 
had recurring headaches.  He argues his sinus-related 
headaches are different than his post-traumatic headaches.

The Board notes that a separate 30 percent rating has been 
assigned for headaches since June 14, 1997.  The veteran 
appealed for an earlier effective date based on a claim of 
CUE, and this was denied by the Board in an October 18, 2001, 
decision.  The Board is now bound by those decisions.  This 
means that to the extent the veteran's headaches have been 
compensated since June 14, 1997, under a separate diagnostic 
code, those complaints cannot be considered as the basis for 
granting a higher rating for sinusitis under Diagnostic Code 
6512.  See 38 C.F.R. § 4.14.  Regardless of the etiology 
(craniotomy versus sinus disorder), headaches are all one 
symptom and can only be compensated under one diagnostic 
code.  His headache complaints can be considered in assigning 
the proper rating prior to June 14, 1997.

There is no diagnostic code specifically applicable to 
removal of a sinus, so the veteran's service-connected 
disorder has been rated by analogy to sinusitis. 

A higher rating is not warranted under the old criteria.  
There is no evidence indicating the veteran's sinus disorder 
is severe.  By his own account, the nasal congestion and 
related symptoms are present at certain times of the year 
only.  There is no indication the condition has ever been 
incapacitating to him.  There is no medical evidence of 
purulent discharge or crusting.  Resolving any doubt in the 
veteran's favor, the Board is willing to concede that he has 
had some headaches since service, but cannot conclude that 
these were severe or frequent prior to the June 1997 
assignment of a separate rating.  A few isolated complaints 
in almost 30 years are certainly not "frequent."  Coupled 
with the fact that there is no medical evidence of any other 
manifestations of a severe sinus disorder, the preponderance 
of the evidence is against assigning a 30 percent rating.  
Clearly, the veteran is post-operative, but the 50 percent 
rating requires a post-operative condition with chronic 
osteomyelitis requiring repeated curettage.  There is no 
medical evidence that he has had osteomyelitis or that the 
in-service sinus surgery has required any repeated operation.

Likewise, a higher rating cannot be assigned under the new 
criteria.  There is no medical evidence that any sinus-
related symptoms have been incapacitating to the veteran.  
Although he may choose to restrict himself to bed during an 
episode of sinusitis, there is no evidence showing that this 
was required by the severity of his sinusitis.  There is no 
showing that a physician prescribed bed rest for this 
disorder.  He has never required antibiotic treatment.  
Again, a 50 percent disability rating cannot be assigned 
under the new rating criteria for post-operative sinusitis 
because there is no medical evidence of osteomyelitis, and 
there is certainly no evidence of near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  No physical examination has shown tenderness of 
the left sinus, or purulent discharge or crusting.  Although 
the veteran argues that he has more severe sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, there is no objective evidence corroborating this.  
His medical records show infrequent treatment for sinus-
related complaints.  In compliance with the VCAA, the veteran 
was given the opportunity to provide information as to where 
he had received treatment for his sinus condition.  He has 
not done so, and the Board has no choice but to make a 
decision based on the little medical evidence that is of 
record.  

Even taking into account the veteran's complaints of 
nosebleeds, a higher rating is not warranted under the old or 
new rating criteria.  Such a symptom is not listed in VA 
regulations as a characteristic symptom of a sinus disorder.  
Moreover, even if this is a result of the in-service sinus 
surgery, he has such mild symptoms otherwise, that the Board 
concludes the 10 percent rating already assigned is 
sufficient to encompass this complaint as well.

Accordingly, the preponderance of the evidence is against 
assignment of a higher disability rating for the veteran's 
service-connected post-operative left sinus condition.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  The veteran has symptomatology indicative of, at 
most, mild sinusitis.  Although the Board sympathizes with 
the veteran's complaints, the Board is constrained to abide 
by VA regulations.  The veteran does not meet the criteria 
for a higher rating, as discussed above, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  The 
medical evidence from the date of the veteran's original 
claim to the present show a consistent level of disability.  
The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

Extraschedular rating

The veteran has raised the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for his left sinus disorder.  The RO considered 
whether such a rating was appropriate and provided the 
veteran citation to the pertinent regulation.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The schedular evaluations for sinus disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a sinus disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  The veteran has not required 
any periods of hospitalization, and he has sought little 
outpatient treatment for this condition since 1968.  There is 
no evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.  He did maintain steady employment for 20 
years, and there is no allegation, or inference in the 
objective evidence, that his sinus disorder interfered with 
his employment or that it led to his termination.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.



ORDER

Entitlement to an initial rating higher than 10 percent for 
post-operative left sinus condition, residual of shell 
fragment wound, to include entitlement to an extraschedular 
evaluation, is denied.


REMAND

For the reasons discussed below, the RO must readjudicate the 
veteran's claim of CUE in the June 1968 rating decision.  The 
Board finds that since another legal standard must be used to 
adjudicate this claim, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has previously claimed that a June 10, 1968, 
rating decision was clearly and unmistakable erroneous (CUE) 
in failing to grant service connection for a psychiatric 
disorder, to include organic brain syndrome (OBS) with 
cognitive disorder and post-traumatic stress disorder (PTSD).  
That claim was denied in a December 1996 rating decision, 
which was not appealed by the veteran.  In his June 1997 
notice of disagreement (NOD), he expressly stated that he was 
only appealing the RO's determinations as to the skull and 
left eye claims.

In general, a claim that has been previously denied and which 
is final can only be reopened if the claimant presents new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Presumably, it is on this basis that the RO found 
that the veteran had not submitted new and material evidence 
to reopen his CUE claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that each 
specific theory under which CUE is claimed necessarily 
constitutes a separate claim.  Andre v. West, 14 Vet. App. 7, 
10 (2000).  There is finality in CUE claim litigation - a CUE 
claim cannot be repeatedly raised.  A claimant may not secure 
a second adjudication on a CUE claim that has been rejected 
previously in a final decision, whether by an RO, the Board, 
or the Court.  Russell v. Principi, 3 Vet. App. 310, 315 
(1992).  Such a final decision would be "res judicata."  
See also


 Link v. West, 12 Vet. App. 39, 44-45 (1998); Flash v. Brown, 
8 Vet. App. 332, 338, 340-41 (1995). 

In other words, the RO was correct that the veteran cannot 
now relitigate his CUE claim based on the same allegations 
previously made.  He can, however, raise new theories.  

In connection with his 1996 claim, the veteran essentially 
alleged that his service medical records demonstrated the 
existence of organic brain syndrome during service and that 
the RO should have, therefore, granted service connection for 
this condition.  See May 1995 statement from representative 
and April 1996 statement from veteran.  He also argued that 
medical evidence showed a psychiatric disorder, namely, PTSD, 
had existed since his separation from service.  See April 
1996 statement from veteran.  These arguments essentially 
concern VA's failure to fully develop and adjudicate all 
claims reasonably raised by the record in 1968.  To the 
extent the veteran now raises the same contentions, the 
unappealed December 1996 adjudication on the merits of those 
contentions bars him from raising the same arguments.  

However, the veteran now has raised various new theories as 
to why the 1968 rating decision was clearly and unmistakably 
erroneous in his communications between 2000 and 2002, which 
are the bases for the current claim.  These theories include, 
but are not limited to, failure of VA in its duty to assist 
him by not obtaining all service medical records prior to 
adjudication of his case in 1968 and by not conducting 
psychiatric and/or neurological examinations in 1968; failure 
of VA to consider and apply its own regulations, to include 
those pertaining to benefit-of-the-doubt; and misconduct on 
the part of VA employees (deceit, bias, etc.).  

The Board suggests no position of the merits of these new 
contentions, but simply recognizes that the RO has not yet 
evaluated the veteran's current CUE allegations on a de novo 
basis, since the RO applied the "new and material" legal 
standard to all of the veteran's current theories of 
entitlement including the newly raised ones.  As such, it 
would be potentially prejudicial for the Board to now, in the 
first instance, address the merits of the new allegations.  
See Bernard, supra.

Therefore, the claim is remanded for the following:

The RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran that correctly adjudicates his 
claim of CUE in a June 10, 1968, rating 
decision that failed to grant service 
connection for a psychiatric disorder, to 
include organic brain syndrome (OBS) with 
cognitive disorder and post-traumatic 
stress disorder (PTSD), as discussed 
above.  The RO should examine the new 
theories of entitlement the veteran has 
made in connection with his current CUE 
claim; these theories include, but are 
not limited to, failure of VA in its duty 
to assist him by not obtaining all 
service medical records prior to 
adjudication of his case in 1968 and by 
not conducting psychiatric and/or 
neurological examinations in 1968; 
failure of VA to consider and apply its 
own regulations, to include those 
pertaining to benefit-of-the-doubt; and 
misconduct on the part of VA employees 
(deceit, bias, etc.).  The RO should then 
adjudicate only the new theories of CUE 
on a de novo basis.  The RO should allow 
the veteran an appropriate time period to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


